For Immediate Release SCANA Media Contact SCANA Investor Contact Eric Boomhower Bryan Hatchell (803) 217-7701 (803) 217-7458 eboomhower@scana.com bhatchell@scana.com SCE&G authorizes purchase of long-lead materials for new nuclear plant COLUMBIA, S.C. (April 1, 2008) – South Carolina Electric & Gas Company (SCE&G), principal subsidiary of SCANA Corporation (NYSE: SCG) announced today that an agreement has been reached with Westinghouse Electric Company and The Shaw Group Inc. (NYSE: SGR), authorizing the purchase of long-lead-time materials for up to two new Westinghouse AP1000 nuclear electric generating units. “This keeps us on schedule if we are to build new nuclear generation and have a plant online by 2016,” said Kevin Marsh, president of SCE&G.“We’re pleased that after more than two years of diligent work, we’re able to achieve this milestone. Our focus now is on finalizing the Engineering, Procurement, and Construction (EPC) contract as soon as possible.” “The agreement announced today is significant in that it represents another step forward for the U.S. nuclear renaissance,” said Steve Tritch, Westinghouse president and CEO.“We look forward to working with our customer, and our consortium partner The Shaw Group, to finalize an EPC contract.” “We congratulate South Carolina Electric & Gas for taking a leadership position in the domestic resurgence of new nuclear power generation,” said J.M. Bernhard Jr., Shaw's chairman, president and CEO. “Shaw is honored to proceed, alongside Westinghouse, in the development of the world’s most advanced, emission-free power plants during this historic time for the power industry.” Also today, SCE&G filed a Letter of Intent with the South Carolina Public Service Commission and the South Carolina Office of Regulatory Staff indicating that the company plans to file a combined application under the Base Load Review Act, as required under state law. The application will document the need for a new plant, as well as provide regulators with information they need to determine, up front, if the company’s plans to construct the plant, including the projected costs, schedules and siting decisions, are prudent. SCE&G has not set a specific date for filing the combined application. On Monday, SCE&G and Santee Cooper, a state-owned electric and water utility in South Carolina, submitted an application with the Nuclear Regulatory Commission for a combined construction and operating license (COL). Once approved, the COL would authorize the companies to build and operate up to two new nuclear reactors at the utilities’ existing V.C. Summer Nuclear Station site in Jenkinsville, S.C. PROFILES South Carolina Electric & Gas Company is a regulated public utility engaged in the generation, transmission, distribution and sale of electricity to approximately 639,000 customers in 26 counties in the central, southern and southwestern portions of South Carolina. The company also provides natural gas service to approximately 303,000 customers in 34 counties in the state. SCANA Corporation, a Fortune 500 company headquartered in Columbia, S.C., is an energy-based holding company principally engaged, through subsidiaries, in electric and natural gas utility operations and other energy-related businesses.
